Title: From George Washington to Arthur St. Clair, 8 April 1781
From: Washington, George
To: St. Clair, Arthur


                        
                            Dear Sir
                            Head Quarters New Windsor April 8th 1781
                        
                        The dispersed and broken situation of the remaining Troops of the Pennsylvania Line, after the unhappy affair
                            of the 1st of January, rendered the unwearied attention, and greatest exertion of the Officers of every rank indispensably
                            necessary, to reassemble the scattered remains, and restore discipline among them; for on this, and the success of the
                            recruiting Service, depended all our hopes of that Line for the ensuing Campaign.
                        I am extremely anxious, to know with certainty, the present state and strength of the several Corps, the
                            numbers that are in readiness to march, or shall march at any time, the prospect of compleating the Battalions, and in
                            general, every thing that may be interesting to the Service.
                        At present I am totally ignorant of these Matters, not having received any Official Report, or seen any
                            Returns. I must request that these may be made with as much precision as possible; and regularly transmitted in future.
                        The near approach of the season, for opening the Campaign, in every quarter, would make the completion of the
                            Regts an object of the greatest importance; but especially the operations now carrying on in the South, require the United
                            exertions of every Officer, of every Citizen, of every friend to his Country to have the men collected, and forwarded as
                            early as possible to succour the States, which are now the Theatre of War, & reinforce the Southern Army. I am
                            Dear Sir Your Most Obedient Humble Servant

                        
                            Go: Washington 
                        
                    